Name: Council Regulation (EEC) No 355/86 of 17 February 1986 amending the list in the Annex to Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control
 Type: Regulation
 Subject Matter: industrial structures and policy;  plant product
 Date Published: nan

 20 . 2 . 86 Official Journal of the European Communities No L 43/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 355/86 of 17 February 1986 amending the list in the Annex to Regulation (EEC) No 2763/83 as regards arrangements for processing under customs control arrangements for processing under customs control because the Community industry concerned has invested considerable sums in such operations ; Whereas it is necessary to maintain the competitiveness of the industries concerned in relation to processing firms in non-member countries in order to avoid the danger of cessation of these economic activities within the Community ; Whereas, therefore, the list in the Annex to Regulation (EEC) No 2763/83 should be supplemented by adding to it the abovementioned operations covered by the temporary measures adopted by means of Commission Regulation (EEC) No 283/85 (3), which has now expired ; Whereas it is also necessary to make certain clarifications to the relevant entry on the list, HAS ADOPTED THIS REGULATION : Article 1 In the list in the Annex to Regulation (EEC) No 2763/83 the eighth entry in columns I and II , shall be replaced as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2763/83 of 26 September 1983 on arrangements permitting goods to be processed under customs control before being put into free circulation ('), as last amended by Regulation (EEC) No 21 10/85 (2), and in particular Article 2 (2) thereof, Having regard to the proposal from the Commission , Whereas certain processing operations which, before the entry into force of Regulation (EEC) No 2763/83 , could be carried out on the basis of equivalent national arrange ­ ments, are not included in the Annex to the said Regula ­ tion ; whereas the operations concerned involve the processing into tobacco powder of tobaccos falling within Chapter 24 of the Common Customs Tariff ; Whereas there exists an economic need for these kinds of processing operations to be allowed to continue under the Column I Column II 'Tobaccos falling within Chapter 24 of the Common Customs Tariff Processing into tobacco powder and/or agglomerated tobacco in the form of sheets or strip falling within subheading 24.02 E of the Common Customs Tariff Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its . entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No L 272, 5 . 10 . 1983, p . 1 . 2 OJ No L 198 , 30 . 7 . 1985, p . 3 . (3) OJ No L 30 , 2 . 2 . 1985, p. 5 .